Citation Nr: 1037594	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-30 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the character of the appellant's release from his 
February 12, 1978, to April 7, 1978, period of service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The current appeal arises from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that this appeal arose from claims of entitlement 
to service connection for a right and left knee disabilities, 
which were received in December 2004.  However, as will be 
discussed in greater detail below, and as adjudicated by the RO 
in a 2006 Statement of the Case and a 2006 Supplemental Statement 
of the Case, it has been determined that the appellant is not 
eligible to receive VA compensation benefits, and such matter is 
the subject of this decision.  


FINDINGS OF FACT

1.  The appellant was released from active military service on 
April 7, 1978, on the basis of fraudulent enlistment; the service 
department determined that he had no net active service for the 
entire period from February 12, 1978, to April 7, 1978.

2.  For purposes of VA benefits, the appellant's release from 
military control in April 1978 was under dishonorable conditions.


CONCLUSION OF LAW

The appellant's character of service from February 12, 1978, to 
April 7, 1978, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 501, 
5303 (West 2002); 38 C.F.R. §§ 3.12, 3.14, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist veterans in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court') has held, however, that the statutory 
and regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) ('Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other than 
affirmance of the Board decision, the case should not be remanded 
for development that could not possibly change the outcome of the 
decision.').

The Board notes that resolution of this appeal is based on the 
nature and circumstances of the appellant's discharge, as 
determined by the service department, and dependent solely on 
interpretation of the statutes and regulations pertaining to such 
discharge.  VA has no further duty, therefore, to notify the 
appellant of the evidence needed to substantiate his claim, or to 
assist him in obtaining that evidence, because no reasonable 
possibility exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Pursuant to 38 C.F.R. § 3.14, service is valid unless the 
enlistment is voided by the service department. (a) Enlistment 
not prohibited by statute.  Where an enlistment is voided by the 
service department for reasons other than those stated in 
paragraph (b) of this section, service is valid from the date of 
entry upon active duty to the date of voidance by the service 
department.  Benefits may not be paid, however, unless the 
discharge is held to have been under conditions other than 
dishonorable.  Generally discharge for concealment of a physical 
or mental defect except incompetency or insanity which would have 
prevented enlistment will be held to be under dishonorable 
conditions.  (b) Statutory prohibition.  Where an enlistment is 
voided by the service department because the person did not have 
legal capacity to contract for a reason other than minority (as 
in the case of an insane person) or because the enlistment was 
prohibited by statute (a deserter or person convicted of a 
felony), benefits may not be paid based on that service even 
though a disability was incurred during such service.  An 
undesirable discharge by reason of the fraudulent enlistment 
voids the enlistment from the beginning.

(c)  Misrepresentation of age.  Active service which was 
terminated because of concealment of minority or 
misrepresentation of age is honorable if the veteran was released 
from service under conditions other than dishonorable.  Service 
is valid from the date of entry upon active duty to the date of 
discharge.

(d)  Honorable discharges.  Determinations as to honorable 
service will be made by the service departments and the finding 
shall be binding on the Department of Veterans Affairs, but, in 
the case of an alien, the effect of the discharge will be 
governed by Sec. 3.7(b).  38 C.F.R. § 3.14.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits the Department of Veterans Affairs may accept evidence 
of service submitted by a claimant (or sent directly to the 
Department of Veterans Affairs by the service department), such 
as a DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department if the evidence meets the 
following conditions:

(1)  The evidence is a document issued by the service department.  
A copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by a 
public custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and

(2)  The document contains needed information as to length, time 
and character of service; and

(3)  In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of paragraph 
(a) of this section (and paragraph (b) of this section in pension 
claims), the Department of Veterans Affairs shall request 
verification of service from the service department.  38 C.F.R. § 
3.203.

A review of the record discloses a DD Form 214 provided by the 
Ohio Army National Guard at the RO's request.  The DD Form 214 
was issued by the appropriate service department, i.e. the U.S. 
Army.  The Board therefore finds this to be acceptable evidence 
of the appellant's service.  Id. 

The DD Form 214 notes that the type of separation was "release 
from military service" and that the character of service was 
"NA."  It documents that the stated reason and authority for 
separation was AR 635-200 SPD YKG.  Under the Army regulations in 
effect at the time of the appellant's release "YKG" stood for 
"Misconduct - fraudulent entry."  Section II, chapter 14, Army 
Regulation 635-200.  The DD Form 214 indicates that the 
appellant's entire period of service was voided.  

A review of the appellant's service records indicates that he was 
released for failing to disclose a physical defect.  The few 
service treatment records document problems with the appellant's 
knees and that he was placed on a profile on one occasion for 
vision problems.  

Also located within the claims file is a NGB Form 22 (Report of 
Separation and Record of Service) issued by the Ohio Army 
National Guard.  This document also notes that the appellant was 
released for fraudulent enlistment.  However, it characterizes 
his character of service as "honorable" and notes 6 months and 
6 days of net service.  

As noted, regulations provide service is valid unless the 
enlistment is voided by the service department.  38 C.F.R. § 
3.14.  Regulations also provide that determinations as to 
honorable service will be made by the service departments and the 
finding shall be binding on the Department of Veterans Affairs.  
38 C.F.R. § 3.14(d).  As noted, the appellant's NGB Form 22 does 
list the character of the appellant's service as "honorable."  
However, the Board also notes that both the DD 214 and 
accompanying personnel records from his service in the National 
Guard also indicate that the appellant's service was "voided" 
after the appellant was discharged based on a finding of 
fraudulent entry for concealment of a physical defect.  

Under such circumstances, the provisions of 38 C.F.R. § 3.14(a) 
and (b) apply.  Under subsection (a), where an enlistment is 
voided by the service department for reasons other than those 
stated in subsection (b), service is valid from the date of entry 
upon active duty to the date of voidance by the service 
department.  Benefits may not be paid, however, unless the 
discharge is held to have been under conditions other than 
dishonorable.  Generally discharge for mental concealment of a 
physical or mental defect except incompetency or insanity which 
would have prevented enlistment will be held to be under 
dishonorable conditions.  38 C.F.R. § 3.14(a).

Under subsection (b), where an enlistment is voided by the 
service department because the person did not have legal capacity 
to contract for a reason other than minority (as in the case of 
an insane person) or because the enlistment was prohibited by 
statute (a deserter or person convicted of a felony), benefits 
may not be paid based on that service even though a disability 
was incurred during such service.  However, an undesirable 
discharge by reason of the fraudulent enlistment voids the 
enlistment from the beginning.

As the appellant's discharge was based on concealment of a 
physical defect, his discharge is considered to be under 
dishonorable conditions, as set forth under 38 C.F.R. § 3.14(a).  
Therefore, the earlier language of that regulation, providing for 
service to be considered valid from the date of entry upon active 
duty to the date of voidance by the service department is not 
applicable and the appellant is not eligible to receive VA 
benefits.

In sum, the service department records support a finding of a 
discharge under dishonorable conditions for purposes of VA 
benefits because of concealment of a physical defect at entrance.  
The Board acknowledges the appellant's assertion that he did not 
believe that he had received a discharge for fraudulent entry, 
but rather due to injuring his knees.  However, his service 
department records are clear in that his service was voided based 
on a finding of fraudulent entry for concealment of a physical 
defect.  Under such circumstances, the claim must be denied due 
to the lack of entitlement under the law.


ORDER

The character of the appellant's release from his February 12, 
1978, to April 7, 1978, period of service constitutes a bar to VA 
benefits and the appeal is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


